Name: 2003/497/CFSP: Political and Security Committee Decision FYROM/2/2003 of 10 March 2003 on the acceptance of third States contributions to the European Union military operation in the Former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: Europe;  European construction;  cooperation policy;  America
 Date Published: 2003-07-09

 Avis juridique important|32003D04972003/497/CFSP: Political and Security Committee Decision FYROM/2/2003 of 10 March 2003 on the acceptance of third States contributions to the European Union military operation in the Former Yugoslav Republic of Macedonia Official Journal L 170 , 09/07/2003 P. 0015 - 0016Political and Security Committee Decision FYROM/2/2003of 10 March 2003on the acceptance of third States contributions to the European Union military operation in the Former Yugoslav Republic of Macedonia(2003/497/CFSP)THE POLITICAL AND SECURITY COMMITTEE,Having regard to the Treaty on European Union, and in particular Article 25, last paragraph, thereof,Having regard to the Council Joint Action 2003/92/CFSP of 27 January 2003 on the European Union Military Operation in the Former Yugoslav Republic of Macedonia(1), and in particular Article 8(2) and (3), thereof on the participation of third States,Whereas:(1) Article 8(1) of the Joint Action provides that- the non-EU European NATO members shall participate in the operation if they so wish,- countries which have been invited by the Copenhagen European Council to become Member States are invited to participate in the operation, in accordance with the agreed modalities,- potential partners may also be invited to participate in the operation.(2) Under Article 8 of the Joint Action, the Council authorised the PSC to take, upon recommendation of the Operation Commander and the EU Military Committee, the relevant decisions on acceptance of the proposed contributions.(3) Upon request of the PSC and the tasking by the EUMC, the EU Operation Commander and EU Force Commander have conducted the Force Generation and Manning Conferences.(4) The EUMC agreed on 6 March 2003 to the recommendation of the Operation Commander on third States contributions and submitted to the PSC on 6 March its recommendation to accept these third States contributions,HAS ADOPTED THIS DECISION:Article 1Third States contributionsFollowing Force Generation and Manning Conferences contributions from the following third States are accepted for the EU operation in FYROM:BulgariaCanadaCzech RepublicEstoniaIcelandLatviaLithuaniaNorwayPolandRomaniaSlovakiaSloveniaTurkey.Article 2Entry into forceThis Decision shall enter into force on the day of its adoption.Done at Brussels, 10 March 2003.For the Political and Security CommitteeThe ChairpersonT. Paraskevopoulos(1) OJ L 34, 11.2.2003, p. 26.